Citation Nr: 1512188	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to a personal assault that occurred in 1987 or 1988 when he was stationed at Fort Carson, Colorado.  The Veteran reports that he was drugged and sexually assaulted by a female psychiatrist at Fort Carson.  The psychiatrist was later arrested and the Veteran testified at her court-martial trial. 

Under Hyatt v. Nicholson, 21 Vet. App. 390 (2007), VA has a duty to obtain court-martial records of another serviceman when the evidence is potentially relevant and has been sufficiently identified.  VA's Office of General Counsel has also provided additional guidance regarding the "Duty to Assist in Seeking Records Pertaining to an Individual Other than the Claimant."  See VAOPGCPREC 5-2014.   In the case at hand, it would appear that the court-martial records are potentially relevant as the available evidence of record fails to corroborate the incident described by the Veteran in which he was sexually assaulted during a psychiatric counseling session. However, the Veteran has only partially identified the records he is seeking-he is unable to remember the names of the persons involved or the exact time period of the assault and court-martial.  

In a February 2012 correspondence, the Veteran stated that he was working to remember the relevant names needed to obtain the court-martial records, but VA has not received any additional information from him.  The agency of original jurisdiction (AOJ) should contact the Veteran and his representative and ask them to provide as much information as possible regarding the assault and subsequent court-martial, including the complete names of the individuals involved and the exact date of the incident, if possible.  The Veteran should be notified that without sufficient identifying information, it may be impossible for VA to obtain these records.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).

The Board also finds that a VA examination is necessary to determine the nature and etiology of the claimed psychiatric disorder.  The claims file currently contains conflicting information regarding whether the Veteran meets the criteria for a diagnosis of PTSD, and a VA examination is required by the duty to assist.  

Finally, the claims file indicates that there are outstanding records of VA treatment that have been identified by the Veteran but are not currently associated with the record.  In an April 2011 statement, the Veteran reported that he was seen at the West Valley Community Based Outpatient Clinic (CBOC) earlier the same month by a VA social worker.  Records from this clinic visit are not included in the claims file and there are also no VA treatment records dated after April 2012 associated with either the paper or virtual file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Salt Lake City VA Medical Center (VAMC), to include records dated in April 2011 at the West Valley CBOC and records dated during the period beginning April 2012.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file. 

2.  Contact the Veteran and his representative and ask that they provide details regarding the claimed PTSD stressor, to include the name of all persons involved and relevant dates, if possible.  Inform the Veteran and his representative that without such identifying information, it may be impossible for VA to obtain records of the reported court-martial.  

3.  If any appropriate response is received from the Veteran, contact the Department of the Army's United States Army Court of Criminal Appeals and request that they conduct a search for any documentation of a court martial proceeding involving the persons identified by the Veteran in 1987 or 1988.  Copies of all records received pursuant to this request must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of the claimed psychiatric disability.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  With respect to all diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent), that the disorder(s) are etiologically related to any incident of active duty service, to include the Veteran's reports of sexual assault during military service.

c)  If any diagnosed psychiatric disorder is etiologically related to active duty service, describe the extent of any occupational and social impairment and determine the impact of the disorder on the Veteran's ability to secure and maintain substantive employment.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claim on appeal.  If the benefit sought is not granted, issue a SSOC to the Veteran and his representative before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


